Citation Nr: 1724732	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  16-25 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for a left ankle condition.

2. Entitlement to service connection for a right ankle condition.

3. Whether new and material evidence has been received to reopen the claim for service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Negron, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1944 to May 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2014 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Los Angeles, California.  The Veteran filed a timely Notice of Disagreement in August 2015, a Statement of the Case was issued in April 2016, and the Veteran filed a VA Form 9 in June 2016.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets further delay, additional development is necessary to afford the Veteran every possible consideration. 

The Veteran was originally scheduled for a Board video conference hearing on June 8, 2017; however, the Veteran was not able to attend the hearing.  The Veteran called the RO on June 7, 2017, requesting his hearing be postponed because due to his age and physical issues, he needed to find a ride and needed the hearing to be deferred so he could arrange one.

The Board finds the Veteran's explanation of his circumstances is valid, and thus, this matter is being remanded for the RO to reschedule a new Board video conference hearing.  38 U.S.C.A. § 7107; 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.700, 20.704 (2016).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a Board video conference hearing in connection with his appeal to be held at the RO in Los Angeles, California.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jennifer Hwa
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




